Mr. Justice Beeese delivered the opinion of the Court: This case, in all its important features, is the same as the case of Bickford v. The First National Bank, ante, and must be decided in the same way. This case was tried by a jury, and the questions arising on the record come up on exceptions of appellant to instructions. As in that case, so in this, there was no proof that the amount of the check was actually charged in account against the drawer, thereby depriving him of the control of it so that he could not use it for any purpose. W. S. Smith, the teller, testified that he had in his own mind, by a mental operation, charged the check in account against the drawer, but had not charged it on the books of the bank, or noted it on the check, consequently the funds were not actually placed beyond the control of the drawer. The teller made no memorandum of it, except “ in his head,” where it seems he kept such transactions. This is an important fact, and places the certified check on no higher ground than one uncertified. This, we have fully discussed in Bickford’s case. We were of opinion, when this cause was before us at the last term, that a certified check was something more than an acceptance of an inland bill of exchange, since the certificate gives the check greater currency, enabling it to pass from hand to hand as money, and being by a bank issuing its own notes as currency, more confidence would be inspired, than by a bill of exchange drawn on an individual and accepted. The impress of such a bank in good credit on a check that it was “ good ” and would be good at any reasonable time thereafter, when presented for payment, made the check a more efficacious medium of payment and aid in commercial exchanges than a mere bill of exchange though accepted. We were of opinion, that, by certifying the check and charging it up in account against the drawer, it was a question for the jury, whether the check was accepted by the appellees as cash, and credit given to the bank certifying the check, and the appellant thereby discharged, and this on the mistaken understanding that the check had been charged against the appellant by the bank, whereby he had parted with all control over the funds. More reflection and a close examination of the authorities, which are referred to in Bickford’s case, have satisfied us, we were in error, and that the check, though certified and used as money, still retained all the characteristics of an inland bill of exchange. Being such, the drawer is liable for the amount, after notice of presentation, and protest for non-payment, all which appellant received in due form. We are satisfied none of the instructions asked by appellant containing views different from, those herein, and in Bickford’s case, expressed, should have been given. The judgment must be affirmed. Judgment affirmed.